Citation Nr: 1427812	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-32 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether a reduction of a disability rating for service-connected degenerative disc disease (DDD) of the cervical spine, from 30 percent to 10 percent, effective from October 1, 2010, was proper.

2.  Entitlement to an increased disability rating for service-connected DDD of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

(The Veteran initiated an appeal on the question of the propriety of the reduction implemented in July 2010, but the RO thereafter also addressed the question of entitlement to an increased evaluation for the cervical spine disability.  This was done in a September 2011 statement of the case, and the Veteran thereafter indicated that he desired to appeal all issues.  This latter issue is addressed in the remand that follows the decision below on the reduction.)


FINDINGS OF FACT

1.  The Veteran was granted service connection for DDD of the cervical spine disability in June 2006; a 10 percent disability rating was assigned, effective October 12, 2005.

2.  By a May 2008 rating decision, the RO increased the assigned disability rating to 30 percent, effective July 11, 2007.

3.  Following a VA examination in December 2009, the RO proposed to reduce the rating for service-connected cervical spine disability to 10 percent; this reduction was effectuated in a July 2010 rating decision.

4.  The record then available did not reflect that there had been improvement in the disability under the ordinary conditions of life and work.



CONCLUSION OF LAW

Restoration of a 30 percent disability rating for the Veteran's service-connected DDD of the cervical spine is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code (DC) 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a RO reduces a veteran's disability rating without following applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are only required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities that have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2013).

Here, the Veteran contends that the reduction from 30 percent to 10 percent for his service-connected DDD of the cervical spine was not warranted.  He argues that the evaluation should be restored.  See, e.g., the VA Form 9 dated November 2011.

As was noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was informed of the proposed reduction in an April 2010 letter.  In the enclosed April 2010 rating decision, he was provided the material facts taken from a December 2009 VA medical examination report.  The rationale for the proposed rating reduction was explained.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing.  He was afforded 60 days to respond.  Thereafter, the RO promulgated a rating decision in July 2010, implementing the proposed reduction, effective from October 1, 2010.

Based on this sequence of events, the Board finds that the Veteran was properly notified of the proposed rating reduction in conformity with the provisions of 38 C.F.R. § 3.105(e).  As to this issue, then, the RO properly applied the regulations concerning the procedure for notification of reduction in rating.  The question that remains is the substantive question of whether the reduction was proper.

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  38 C.F.R. § 4.13.

In a June 2006 rating decision, the Veteran was service-connected for DDD of the cervical spine and assigned a 10 percent evaluation, effective October 12, 2005.  The disability rating was increased to 30 percent, effective July 11, 2007.  See the rating decision dated May 2008.  Thus, the 30 percent disability rating was not in effect for five years or more.  As such, the provisions of 38 C.F.R. § 3.344 do not apply.

In December 2009, the Veteran was afforded a VA examination.  The examiner described the Veteran's cervical spine symptomatology, noting his complaints of fatigue, decreased motion, stiffness, weakness, muscle spasms, and pain.  The Veteran reported his cervical spine pain to be mild, or at 4/10.  He also reported twice weekly flare-ups of moderate severity, lasting a half hour, and relieved by heat and a new pillow.  The examiner noted that the Veteran's motion was decreased moderately and functioning decreased severely, both due to pain.  The Veteran also endorsed guarding and pain with motion.  There was no demonstrated atrophy or muscle spasm upon physical examination.  The following range of motion measurements were documented:  forward flexion to 33 degrees; extension to 14 degrees; left lateral flexion to 24 degrees; left lateral rotation to 54 degrees; right lateral flexion to 26 degrees; and right lateral rotation to 55 degrees.  The examiner noted that the cervical spine disability had "significant occupational effects."

The findings of the December 2009 VA examiner formed the basis of the RO's proposal to reduce the Veteran's disability rating from 30 percent to 10 percent.  However, the December 2009 VA examination report did not specifically address whether the Veteran's cervical spine symptomatology had improved since his prior VA examination in October 2007, and additionally failed to specify whether that improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.  Rather, the VA examiner specifically indicated that he did not review the Veteran's claims file, to include records of the Veteran's VA outpatient treatment for the service-connected cervical spine disability in conjunction with the December 2009 VA examination.  

As indicated above, pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  Here, the examiner described a severe decrease in function due to pain and significant occupational effects.  Such difficulties were not equated to additional loss of motion so that the range-of-motion rating criteria could be applied.  Given such characterizations of the Veteran's functional loss, the Board cannot conclude that there had been improvement over the disability previously characterized by the 30 percent rating.  Consequently, the Board concludes that the record did not reflect 
an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The previously assigned 30 percent rating for the service-connected DDD of the cervical spine is therefore restored.  The appeal is allowed to that extent.


ORDER

Reduction to a 10 percent rating for service-connected DDD of the cervical spine was improper; restoration of the 30 percent rating is granted.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issue--entitlement to an increased rating for service-connected DDD of the cervical spine--must be remanded for further development.

As indicated above, the Veteran was most recently afforded a VA examination as to the service-connected cervical spine disability in December 2009.  Notably, the Veteran and his representative have recently asserted that the Veteran's cervical spine symptomatology has worsened since that time.  See the appellant's brief dated May 2014; see also the Veteran's statement dated May 2012.  The evidence of record is therefore unclear concerning the current severity of the cervical spine disability.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected cervical spine disability.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since September 2011.  All such available documents should be associated with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected cervical spine disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the service-connected cervical spine disability, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's cervical spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's cervical spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).  

(b)  Report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service-connected cervical spine disability.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(c)  Identify any evidence of neurological manifestations due to the service-connected cervical spine disability, to include any neurological pathology affecting the upper extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(d)  Address the impact of the service-connected cervical spine disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3.  After undertaking any other development deemed appropriate, the issue remaining on appeal must be readjudicated.  If a benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


